Citation Nr: 0304794	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability manifested by residuals of a 
meniscus tear and anterior cruciate ligament laxity, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  










REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
August 1987 and from January 1988 to July 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO that reduced the veteran's service-connected left knee 
disability rating from 20 to 10 percent, effective on April 
1, 1996.  

This matter also comes on appeal from an October 1998 rating 
decision by the RO, that denied service-connection for a 
right knee disorder, as secondary to the service-connected 
left knee disability.  

In August 1998, the Board restored the 20 percent rating for 
the service-connected left knee disability and remanded the 
issue of a rating higher than 20 percent for additional 
development.  

These matters were also before the Board in August 1999 and 
were remanded for additional development.  

In June 1998 and September 2002, hearings were held before 
the undersigned Members of the Board, Iris S. Sherman and 
Stephen L. Wilkins, respectively, who was designated by the 
Chairman of the Board to conduct the hearings, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained and the duty to notify has been satisfied.  

2.  The veteran has arthritis, weakness and fatigability in 
the left knee, without limitation of motion sufficient to 
assign a compensable rating under the Diagnostic Codes 
pertaining thereto.  

3.  The veteran is not shown to have more than moderate 
instability or recurrent subluxation of the left knee.  

4.  The veteran's right knee degenerative changes and 
patellofemoral crepitus are shown as likely as not to have 
been aggravated by the service-connected left knee 
disability.  





CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 20 
percent for the veteran's service-connected left knee 
disability on the basis of instability or recurrent 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5257 (2002).  

2.  The criteria for the assignment of a separate rating of 
10 percent, but not more, for the veteran's left knee 
disability manifested by degenerative joint disease with 
functional limitation due to pain have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5010-
5003, 5260, 5261 (2002); VAOPGCREC 9-98, August 14, 1998.  

3.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by degenerative changes and 
patellofemoral crepitus is proximately due to or the result 
of the service-connected left knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

In a rating decision in February 1993, the RO granted service 
connection and assigned a 10 percent rating for left knee 
instability with patellofemoral anterior cruciate ligament 
laxity, effective on August 1, 1992.  This was assigned under 
the provisions of Diagnostic Code 5257.  



In a rating decision in August 1994, the RO assigned a 20 
percent rating for the service-connected left knee 
disability, effective on February 25, 1994.  This rating was 
assigned under the provisions of Diagnostic Code 5258.  

In September 1995, the veteran underwent a VA examination.  
The veteran had complaints of having occasional left knee 
clicking and some medial burning pain.  

Upon examination, the veteran's range of motion in the left 
knee was zero to 140 degrees and the knee was stable to varus 
and valgus stress.  The veteran also had a very prominent 
patella with mild lateral tilting, but no increased "Q" 
angle.  

The pinch test reproduced some medial joint line pain and 
tenderness on palpation.  The examiner characterized this 
pain and tenderness as mild.  The collateral ligaments were 
stable and the veteran essentially had a negative Lachman's 
test.  

The examiner also reported a history of mild anterior 
cruciate ligament laxity, but was unable to detect a 
difference in laxity between the left and right knees at the 
time of the examination.  

The examination also revealed no significant effusion, but 
there was a mild patellofemoral crepitus with no significant 
pain on patellofemoral compression.  The examiner diagnosed 
the veteran as having status post partial medial meniscectomy 
with probable early medial compartment degenerative arthritis 
of the left knee.  

In a November 1995 evaluation, Dr. Jan H. Postma reported the 
veteran's complaints of having left knee pain, locking and 
swelling.  It was also stated that the veteran might want to 
undergo re-arthroscopy because there might be a loose 
fragment still floating in the knee.  

During a June 1998 hearing, the veteran testified that he 
experienced left knee locking, burning, swelling and 
soreness.  The veteran also stated that he suffered from 
swelling at least three times a month and took extra strength 
Tylenol and used an Ace bandage for relief of his symptoms.  

As for instability, the veteran testified that he had fallen 
several times because his knee would give out.  The veteran 
also testified that he had missed work on occasion for 
medical appointments.  As for the right knee, the veteran 
stated that he began experiencing trouble as a result of 
favoring the right knee over the left.  

The medical records from Dr. Michael W. Funderburk, the 
veteran's private physician, dated from October 1997 through 
February 1998, show treatment for the veteran's right knee 
disability.  

In October 1997, the veteran had complaints that his right 
knee would give-way and of pain in the suprapatella region 
and swelling.  An examination revealed an anterior cruciate 
deficiency, positive anterior cruciate drawer sign and medial 
collateral laxity.  X-ray studies revealed no destruction of 
the bony architecture.  

A magnetic resonance imaging (MRI) test performed 
demonstrated a meniscal injury tear of the posterior horn of 
the lateral meniscus.  In January 1998, the veteran 
experienced pain along the lateral joint line, but had full 
range of motion, negative McMurray's test, and intact 
stability.  Thereafter, the veteran underwent an arthroscopic 
debridement of the loose articular defect and excision of 
plica.  

Furthermore, in a June 1998 letter, Dr. Funderburk stated 
that when the veteran had surgery on his left knee, that this 
knee "[might] have been aggravated from having to use the 
right knee to a greater extent while the left knee was 
recuperating."  

In September 1998, the veteran underwent another VA 
examination.  At the time of the examination, the veteran was 
taking Ibuprofen and acetaminophen and avoided painful 
activities, such as climbing and descending stairs, walking 
on uneven ground, or sitting for prolonged periods of time 
with his knees flexed.  

The veteran also reported that his right knee began to hurt 
secondary to his left knee and that both knees were 
problematic on a daily basis.  

Upon examination of the right knee, the examiner reported 
that the veteran had a well-healed surgical scar and range of 
motion from zero to 135 degrees.  The pinch test was positive 
medially and McMurray's test was positive for pain, but no 
clicking medially.  The medial joint line was tender to 
palpation and the overall alignment was approximately 
neutral.  

The Lachman's test was negative with a firm endpoint, as was 
the anterior drawer sign.  Pivot shift test was negative and 
the "Q" angle appeared normal.  The patellofemoral grind 
test was positive for pain, but no crepitus and the 
quadriceps active drawer test was negative.

An examination of the veteran's left knee revealed a well-
healed surgical scar and range of motion from zero to 135 
degrees.  The knee was stable to varus, valgus, anterior, and 
posterior drawer tests.  The Lachman's and pivot shift tests 
were negative, and the joint line was nontender.  McMurray's 
and pinch test were negative, and the veteran experienced 
mild tenderness on patellofemoral compression, but no 
crepitus.  The examiner also stated that effusion was not 
present, bilaterally.  

The examiner diagnosed the veteran as having status post 
subtotal medial meniscectomy of the left knee compatible with 
early degenerative joint disease.  The examiner also stated 
that the veteran appeared to have a stable left knee at that 
time.  

As to the veteran's right knee, the examiner diagnosed post-
traumatic arthritis secondary to a motor vehicle accident 
with a history of a meniscal injury previously.  

As for the relationship to the service-connected left knee, 
the examiner discussed Dr. Funderburk's opinion and stated 
that "this ha[d] been shown to be true, but the remaining 
well leg [did] compensate for the injured leg in the 
rehabilitation."  

In December 1998, the veteran reported to the RO that he 
experienced bilateral knee problems on a daily basis and that 
both knees would occasionally give out, especially when using 
stairs.  As to his right knee, the veteran stated that an MRI 
revealed a torn meniscus prior to the car accident and that 
the accident did not cause the arthritis.  

In a March 1999 treatment note, Dr. Funderburk stated that 
the veteran was experiencing more problems with his "knee."  
The veteran was having more difficulty walking at work and 
was suffering from burning and swelling mainly in the patella 
region bilaterally.  

An examination of the knees revealed crepitus within the 
patellofemoral joints, bilaterally, and pain along the medial 
patella retinaculum, as well as the lateral retinaculum.  
There was no specific effusion detected and stability was 
good.  His range of motion was full.  

X-ray studies revealed incongruity in the patellofemoral 
joint consistent with arthroscopy of the knees.  Dr. 
Funderburk opined that most of the veteran's problem was that 
of patellofemoral chondromalacia, which was going to be a 
progressive problem.  In the future, Dr. Funderburk stated 
that his knees were going to have some progressive 
deterioration and pain within the patellofemoral area.  

In March 2000, the veteran underwent another VA examination 
that revealed his range of motion to be from zero to 120 
degrees of the left knee and from zero to 140 degrees in the 
right knee.  The knees were stable for anterior and posterior 
varus and valgus deformities, and there were no 
posteriolateral problems.  

The veteran did not have any gross instability in either 
knee.  The veteran reported that his left knee had never 
dislocated, but he had frequent giving away with episodes of 
locking, pain, and swelling.  At the time of the examination 
there was no effusion.  

Furthermore, the left knee exhibited weakness and 
fatigability on the left in the quadriceps compared to the 
right.  The veteran reported that his limited range of motion 
was secondary to "blunted" range of motion secondary to 
pain.  

The examiner believed that pain limited the veteran's 
functional ability during flare-ups when his left knee was 
used repeatedly, but that it was impossible to determine the 
initial loss in degrees.  The examiner stated that it 
depended on whether the knee was swollen or how much pain the 
veteran experienced.  

As to the veteran's right knee, the examiner opined that it 
was difficult to determine because examination of the knee 
was benign with the exception of some mild patellofemoral 
crepitus.  

During the October 2000 RO hearing, the veteran testified 
that his right knee disability is the result of favoring the 
service-connected left knee.  As to both his knees, the 
veteran stated that he cannot live a normal life and that the 
condition was affecting his employment.  At the time of the 
hearing, the veteran stated that he wore a brace on both 
knees most of the time.  

In March 2002, the veteran underwent a VA administered MRI.  
The report showed that, in the left popliteal space, there 
was a nonechogenic lesion, but there was no evidence that it 
was connected to the popliteal artery or vein.  The examiner 
stated that it was "perhaps" a Baker's cyst.  

The MRI results of both knees, also that same month, showed 
bilateral degenerative changes, more pronounced in the left 
knee.  Furthermore, there was an absence of much of the 
medical meniscus of the left knee consistent with previous 
surgical resection.  

The medical records from the Westgate Family Physicians, 
dated from June 2001 through July 2002, show treatment for 
the veteran's left knee disability.  Specifically, in June 
2001, the veteran was excused from work with complaints of 
severe "knee" pain and locking with tenderness upon moving 
the patella laterally or medially.  

A July 2002 examination revealed full range of motion and 
with no swelling or redness, but with crepitus and pain with 
flexion and extension.  The veteran had no laxity of the 
medial or lateral collateral ligaments and a negative drawer 
sign.  

During the September 2002 hearing, the veteran testified that 
he suffered from some limitation of motion and that his knee 
gave away two or three times a day.  The veteran stated that 
he did wear a brace, but sometimes the pressure of the brace 
made it worse.  

Furthermore, the veteran reported that his knee swelled two 
or three times a week and that his legs got tired when going 
up or down stairs.  When the veteran sat for prolonged 
periods of time, he experienced popping and burning.  

As for his employment, the veteran stated that his left knee 
disability had affected his work in that he missed four days 
in June and four days in July.  At the end of a workday, the 
veteran also stated that he would experience burning in the 
joint.  As for the veteran's right knee, the veteran stated 
that his symptoms were secondary to his left knee disability.  

In a September 2002 treatment note, Dr. Funderburk reported 
that the veteran continued to have pain, catching, and 
locking believed by the veteran to be secondary to the left 
knee disability.  

In an addendum, Dr. Funderburk stated that the veteran also 
had complaints of weakness and pain with any activities and a 
feeling that his knees were giving away.  

Upon examination, Dr. Funderburk reported that the veteran 
had crepitation within the patellofemoral joint with full 
range of motion, but with pain.  Extreme motion revealed no 
appreciable stability, a negative McMurray's test, and stable 
anterior drawer test.  

Dr. Funderburk referred to the MRI examination that showed 
degenerative changes in both knees, greater on the left.  He 
further stated that this was "certainly consistent with his 
symptoms, and [he did] feel that his right knee [was] 
certainly being aggravated secondary to his left knee due to 
the increased stress from activities and ambulation due to 
the greater degenerative changes within the left knee."  

Finally, the VA treatment notes, dated 1993 through 1999, 
show treatment for the veteran's bilateral knee disability, 
to include pain, burning, crepitation, and swelling.  

In recent records, dated in August 1995, ligamentous 
examination of the veteran's left knee was stable to varus 
and valgus stress with a negative anterior drawer and 
Lachman's test, and in January 1997, the veteran's left knee 
was swollen and warm to the touch and had a limited range of 
motion.  

Likewise, in March 1997, the veteran had complaints of pain, 
tenderness, and discomfort with no catching or subluxation, 
and in May 1997, the veteran had complaints of pain and 
crepitation, left greater than right, but examination found 
full range of motion with no instability.  

In an April 1999 note, an examination revealed crepitation 
and pain with compression of the patellar end of the femoral 
condyles bilaterally, but no effusion, limitation of motion 
or instability.  X-ray studies taken in September 1998 
revealed bilateral minimal degenerative changes.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the February 1996 and November 
1998 Statement of the Case and June 2000 and August 2001 
Supplemental Statements of the Case, as well as the March 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, including the VCAA, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

Furthermore, this case was remanded in August 1998 and August 
1999 for additional development, and the veteran was given 
the opportunity to present testimony at the June 1998, 
October 2000, and September 2000 hearings.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent VA examinations in 
conjunction with this appeal.  

Moreover, as there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  The claim is 
ready to be considered on the merits.  

Increased rating for the left knee

The veteran claims that his left knee disability is more 
disabling than the currently assigned 20 percent evaluation.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

Pursuant to Diagnostic Code 5258, dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002).  

Furthermore, under Diagnostic Code 5257, slight recurrent 
subluxation and lateral instability warrants a 10 percent 
evaluation, moderate recurrent subluxation and lateral 
instability warrants a 20 percent evaluation, and severe 
recurrent subluxation and lateral instability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a (2002).  

In addition, flexion of the leg limited to 60 degrees 
warrants a noncompensable rating, flexion limited to 45 
degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, and extension 
limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Flexion of the knee to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (2002).  

Likewise, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45 (2002).  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. Part 4, Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  

However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997. 

In a later opinion, the General Counsel noted that even if 
the claimant technically has full range of motion but motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.  

After carefully reviewing the evidence, the Board concludes 
that a rating higher than the currently assigned 20 percent 
is not warranted for the service-connected left knee 
disability on the basis of instability or recurrent 
subluxation under the provisions of Diagnostic Code 5257.  
Also, the veteran is currently receiving the maximum rating 
pursuant to Diagnostic Code 5258.  

During the September 1995 VA examination, the veteran's left 
knee was stable to varus and valgus stress and the examiner 
reported that his collateral ligaments were stable with a 
negative Lachman's test.  

Furthermore, Dr. Funderburk also stated that in January 1998, 
stability was intact.  During the September 1998 VA 
examination, the examiner noted that the veteran's left knee 
was stable to varus, valgus, anterior, and posterior drawer 
tests and that Lachman's and pivot shift tests were negative.  
Likewise, in a March 1999 treatment note, Dr. Funderburk 
reported that stability was good in the left knee, and during 
the March 2000 VA examination, the veteran's left knee was 
stable for anterior and posterior varus and valgus 
deformities and did not have any gross instability.  

Therefore, given the current findings, the evidence does not 
demonstrate that the veteran suffers from severe recurrent 
subluxation or lateral instability to warrant a rating higher 
than the currently assigned 20 percent.  

Although the veteran's left knee disability does not warrant 
an increased rating based on recurrent subluxation or lateral 
instability, the Board finds that the veteran is entitled to 
a separate 10 percent rating based on x-ray findings of 
arthritis and functional limitations under Diagnostic Code 
5010-5003, although noncompensable under the limitation of 
motion codes for the knee.  

In this regard, the veteran was diagnosed as having early 
degenerative joint disease during the September 1998 VA 
examination.  In medical records received from Dr. 
Funderburk, the veteran was diagnosed as degenerative changes 
noted in an MRI of September 2002.  Similarly, the veteran 
has had complaints of pain and swelling consistently in the 
medical evidence with prolonged periods of walking, standing, 
and sitting, which affect his daily life activities.  

While the evidence shows that the veteran, at worst, has been 
limited to 120 of flexion in the left knee, the March 2000 VA 
examiner reported that the veteran does exhibit weakness, 
fatigability, and limited range of motion due to pain during 
periods of flare-ups.  

Therefore, even though the veteran's left knee disability 
does not warrant a compensable rating under Diagnostic Codes 
5260 and 5261, the Board finds that a separate 10 percent 
rating, but not more, is warranted for the service-connected 
left knee disability based on traumatic arthritis under 
Diagnostic Code 5010-5003.  


Service connection for the right knee

The veteran also contends that the RO erred by not granting 
him service connection for a right knee disability secondary 
to the service-connected left knee disability.

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  

The regulations also provide that service connection may be 
granted for any disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original claim.  38 C.F.R. § 3.310 (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

After carefully analyzing the evidence, the Board concludes 
that the veteran's right knee disability to include the 
recently demonstrated degenerative changes and patellofemoral 
crepitus is secondary to the service-connected left knee 
disability.  

In this respect, although the September 1998 and March 2000 
VA examiners did not specifically relate the veteran's right 
knee disability to the service-connected left knee, Dr. 
Funderburk stated in the June 1998 letter that his right knee 
might have been aggravated from overuse while the left knee 
was recuperating.  

Furthermore, Dr. Funderburk reported in September 2002 that 
the veteran's right knee was aggravated secondary to his left 
knee due to the increased stress within the left knee.  

Although the September 1998 VA examiner indicated that the 
arthritis of the veteran's right knee was secondary to a 
motor vehicle accident, the medical evidence shows complaints 
of right knee pain and difficulty prior to such incident.  

Therefore, the Board concludes, by extending the benefit of 
the doubt to the veteran, that the demonstrated right knee 
disability is proximately due to or the result of the 
service-connected left knee disability.  





ORDER

An increased rating for the service-connected left knee 
disability on the basis of instability or recurrent 
subluxation, greater than the currently assigned 20 percent, 
is denied.  

A separate 10 percent rating for the service-connected left 
knee disability, on the basis of traumatic arthritis with 
functional limitation due to pain, is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.  

Service connection for a right knee disability manifested by 
degenerative changes and patellofemoral crepitus, as 
secondary to the service-connected left knee disability, is 
granted.  


			
	IRIS S. SHERMAN	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

